Exhibit 10.44

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into as of this 10th day of
September 2015, by and between Unilife Corporation (“Unilife”) and Dennis P.
Pyers (“Pyers”). The term “Unilife” shall include its subsidiaries, affiliates,
assigns and successors in interest under Sections 7, 8, and 13.

WHEREAS, Unilife is engaged in the business of designing, developing,
manufacturing and supplying advanced drug delivery systems;

WHEREAS, Unilife desires to continue the employment of Pyers as Senior Vice
President, Chief Accounting Officer and Controller under terms substantially
similar to the terms of Pyers’ employment when he commenced employment at
Unilife in 2010 and under terms substantially similar to other Executive
Officers of Unilife; and

WHEREAS, Unilife and Pyers wish to enter into this employment agreement to set
forth the terms of Pyers’ employment relationship with Unilife.

NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:

1. Term. This agreement shall be effective as of the date of this agreement and
shall be for a multi-year term commencing on such effective date and expiring on
December 31, 2018. This agreement will automatically renew for one-year periods
annually thereafter, unless either party gives the other party thirty (30) days
written notice in advance of the relevant expiration date of its intention not
to renew the agreement. Upon expiration or earlier termination of this
employment relationship, the parties will be relieved of their duties and
obligations under this agreement, except that the rights and obligations of
Unilife under Section 6 below shall remain in full force and effect until all
appropriate payments have been made to Pyers and the rights and obligations of
Pyers set forth in Sections 7 and 8 below shall remain in full force and effect
and shall survive the expiration or termination of this agreement, regardless of
the reason(s) for termination.

2. Position and Duties.

(a) Unilife will employ Pyers as Senior Vice President, Chief Accounting Officer
and Controller and Pyers agrees to serve in such capacity for Unilife with
responsibility for Unilife’s accounting and control functions and such other
duties as are assigned to him by the Chief Financial Officer (“CFO”) of Unilife,
and shall have vested in him the authority and duties typically held by an
employee in such position. Pyers shall report to the Chief Financial Officer
with respect to the performance of these duties and shall be a member of the
Executive Team. In the performance of these duties, Pyers shall devote his
knowledge, skill, attention, energies and all of his business time, and shall
comply with all of Unilife’s policies, rules, and procedures, as they may be
amended from time to time. Pyers shall not engage in any endeavor that would
conflict with the rendition of his services to Unilife, either directly or
indirectly, without the prior written consent of Unilife’s Chief Executive
Officer (“CEO”); provided, however, Pyers may participate in civic, charitable,
educational, industry and professional organizations, to the extent that such
participation does not unreasonably interfere with the performance of his duties
hereunder; and Pyers may also serve on corporate boards and committees, but only
with the prior written consent of Unilife’s CEO.

(b) Notwithstanding the responsibilities and duties contained in Section 2(a)
above, Pyers acknowledges that all material decisions relating to the management
of Unilife’s business will be made by the CEO or the Board of Directors of
Unilife. In addition, any decisions which have the capacity to affect
significantly the financial standing of Unilife must be referred to the CFO, CEO
or Board of Directors of Unilife who will have ultimate control in respect of
these matters.

 

Page 1 of 13



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. Pyers shall be paid an annual base salary of Three Hundred
Thousand Dollars ($300,000) payable in accordance with Unilife’s standard
payroll practices. Pyers’ base salary will be subject to the customary
withholding and employment taxes, as required by law, with respect to
compensation paid by an employer to an employee. At the discretion of the
Compensation Committee of the Board of Directors of Unilife (the “Compensation
Committee”), Pyers shall be eligible for increases in base salary. Further,
Unilife will not reduce Pyers’ base salary to less than what is agreed to
herein.

(b) Bonus. Pyers shall be eligible to participate in Unilife’s Incentive Bonus
Plan in amounts and percentages as determined by Unilife’s Compensation
Committee. The target cash bonus amount for such bonus will be forty percent
(40%) of base salary. Bonuses are subject to achievement of such goals and
objectives as the Compensation Committee determines in a set of Key Performance
Indicators. Any bonus payable for a fiscal or calendar year shall be paid in a
lump-sum payment no later than the date that is two and one-half months after
the close of the relevant fiscal or calendar year. Pyers’ bonuses will be
subject to the customary withholding and employment taxes, as required by law,
with respect to compensation paid by an employer to an employee.

4. Benefits.

(a) Benefits Generally Available to Unilife Employees. Pyers shall be eligible
to participate in Unilife’s benefits programs (including any equity incentive
plan of Unilife or its affiliates), as they may change from time to time. The
benefits provided to Pyers will be the same as the benefits provided to other
similarly situated Unilife employees, and may be changed upon expiration or
other termination of the current benefits contracts. For further information,
Pyers should review any applicable benefit plan documents, which will govern the
terms of the benefits.

(b) Vacation. Pyers shall also receive four (4) weeks of paid vacation per
calendar year. Any unused vacation days may be carried over or paid in lieu
thereof, to the extent allowed by Unilife’s policy for similarly situated
employees or at the CEO’s discretion.

(c) Equity Plans. Any stock options and other stock-based awards that Pyers may
receive from Unilife shall be governed by the applicable, underlying award
agreement and the terms of the 2009 Stock Incentive Plan or any successor plan
under which the award is granted.

(d) Expenses. Unilife shall reimburse Pyers for all reasonable and necessary
expenses incurred by him in carrying out his duties under this agreement in
accordance with

 

Page 2 of 13



--------------------------------------------------------------------------------

Unilife’s business expense policies, including without limitation, requirements
with respect to reporting, documentation and payment of such expenses. All such
expenses shall be paid promptly after submission in accordance with Unilife’s
polices, but no later than December 31st of the calendar year following the year
in which such expenses were incurred.

5. Indemnification. Unilife agrees to provide Pyers with indemnification
equivalent to that provided to other members of senior management and insurance
coverage pursuant to Unilife’s Directors and Officers insurance policies, as
amended from time to time.

6. Termination and Pay upon Termination.

(a) General Rule. In the event that Unilife terminates this agreement and Pyers’
employment without Cause as defined herein, including employment termination due
to Unilife’s election not to renew this agreement where Pyers was willing and
able to continue performing services under the terms of this agreement, Unilife
will pay Pyers the severance benefits provided in subparagraphs (i) through
(iv) of this Section 6(a).

(i) his base salary, at the rate in effect immediately before the date that
Pyers’ employment terminates, for twelve (12) months, in accordance with
Unilife’s standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Pyers’ employment terminates and the General
Release provided for in Section 9 of this Agreement becomes irrevocable;

(ii) provided that Pyers is eligible for and timely elects to receive COBRA
health, vision and dental care continuation coverage, the cost of Pyers’ COBRA
health, vision and dental care continuation coverage premiums (for himself and
his eligible dependents) for twelve (12) months, commencing on the first of the
month immediately after the month which includes the date that Pyers’ employment
terminates and the General Release provided for in Section 9 of this agreement
becomes irrevocable;

(iii) payment of an amount, equal to the greater of the amount of the bonus, if
any, earned by and paid to Pyers for the last completed bonus year prior to the
year in which his employment terminates or the target bonus for which Pyers was
eligible to earn in the bonus year in which his employment is terminated, which
will be payable in equal installments over a twelve (12) month period, in
accordance with Unilife’s standard payroll practices then in effect, commencing
on the fifteenth (15th) day after the date that Pyers’ employment terminates and
the General Release provided for in Section 9 of this Agreement becomes
irrevocable; and

(iv) notwithstanding anything to the contrary, all of Pyers’ outstanding and
unvested options and other stock-based awards shall vest immediately upon such
termination of employment without Cause.

In the event that Pyers terminates this agreement for any reason, including
Pyers’ election not to renew the agreement, Pyers shall not receive any
compensation or benefits from the time that he ceases to devote full time and
attention to Unilife’s business, except such compensation as was earned prior to
that date, including, but not limited to unused vacation and vested equity
grants. In addition, Pyers agrees to provide Unilife with thirty (30) days
advance written notice of his intent to terminate his employment, whether during
the initial term or any renewal thereof. Upon termination of this agreement, the
parties will be relieved of their duties and obligations,

 

Page 3 of 13



--------------------------------------------------------------------------------

except that the rights and obligations of Unilife under this Section 6(a) shall
remain in full force and effect until all appropriate payments have been made to
Pyers, if applicable, and the rights and obligations of Pyers set forth in
Sections 7 and 8 below shall remain in full force and effect and shall survive
the expiration or termination of this agreement, regardless of the reason(s) for
termination. Upon termination of this agreement, Pyers shall not have any
further contact with any customers of Unilife on behalf of a competing entity
until the expiration of the conditions of Section 8 of this agreement.

(b) Termination Following a Change in Control.

(i) Termination Pay. Notwithstanding paragraph (a) immediately above, in the
event that Unilife terminates this agreement and Pyers’ employment without Cause
as defined herein, including employment termination due to Unilife’s election
not to renew this agreement where Pyers was willing and able to continue
performing services under the terms of this agreement, in either case coincident
with or within twelve months after a Change in Control as defined in
subparagraph (iii) immediately below, then Unilife, in lieu of and not in
duplication of the severance compensation provided for in paragraph
(a) immediately above, shall pay Pyers:

(A) his base salary, at the rate in effect immediately before the date that
Pyers’ employment terminates, for eighteen (18) months, in accordance with
Unilife’s standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Pyers’ employment terminates and the General
Release provided for in Section 9 of this Agreement becomes irrevocable,

(B) provided that Pyers is eligible for and timely elects to receive COBRA
health, vision and dental care continuation coverage, the cost of Pyers’ COBRA
health, vision and dental care continuation coverage premiums (for himself and
his eligible dependents) for eighteen (18) months, commencing on with the first
of the month immediately after the month which includes the date that Pyers’
employment terminates and the General Release provided for in Section 9 of this
Agreement becomes irrevocable,

(C) payment of a lump-sum amount, equal to the greater of the amount of the
bonus, if any, earned by and paid to Pyers for the last completed bonus year
prior to the year in which his employment terminates or the target bonus for
which Pyers was eligible to earn in the bonus year in which his employment is
terminated, which will be payable on the fifteenth (15th) day after the date
that Pyers’ employment terminates and the General Release provided for in
Section 9 of this Agreement becomes irrevocable, and

(D) notwithstanding anything to the contrary, all of Pyers’ outstanding and
unvested options and other stock-based awards shall vest immediately upon a
Change in Control.

(ii) Definition of “Cause”. “Cause” will mean any one or more of the following:

(A) material neglect of assigned duties, willful misconduct in connection with
the performance of duties, or refusal to perform assigned duties

 

Page 4 of 13



--------------------------------------------------------------------------------

(other than by reason of disability) which continues uncured for thirty
(30) days following receipt of written notice of such deficiency from the CEO,
specifying the scope and nature of the deficiency;

(B) engaging in any act of dishonesty, any act of moral turpitude, any illegal
conduct or committing a crime that causes material harm to Unilife or its
reputation;

(C) being barred from working in a Food and Drug Administration (“FDA”)
regulated industry by the FDA or otherwise being sanctioned by the FDA or any
similar international body;

(D) breaching, in any material respect, the terms of any agreement with Unilife;
or

(E) commencement of employment with any other employer while an employee of
Unilife without the prior written consent of the CEO.

Any determination of “Cause” as used herein will be made in good faith by the
CEO.

(iii) Definition of “Change in Control”. “Change in Control” means a: (i) Change
in Ownership of Unilife Corporation, (ii) Change in Effective Control of Unilife
Corporation, or a (iii) Change in the Ownership of Assets of Unilife
Corporation, all as described herein and construed in accordance with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

(A) A Change in Ownership of Unilife Corporation shall occur on the date that
any one Person acquires, or Persons Acting as a Group (or Group) acquire,
ownership of the capital stock of Unilife Corporation that, together with the
stock held by such Person or Group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the capital stock of
Unilife Corporation. However, if any one Person is, or Persons Acting as a Group
are, considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the capital stock of Unilife Corporation, the
acquisition of additional stock by the same Person or Persons Acting as a Group
is not considered to cause a Change in Ownership of Unilife Corporation or to
cause a Change in Effective Control of Unilife Corporation. An increase in the
percentage of capital stock owned by any one Person, or Persons Acting as a
Group, as a result of a transaction in which Unilife Corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.

(B) A Change in Effective Control of Unilife Corporation shall occur on the date
a majority of members of the Board of Directors of Unilife Corporation is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of Unilife Corporation before the date of the appointment or election.

(C) A Change in the Ownership of Assets of Unilife Corporation shall occur on
the date that any one Person acquires, or Persons Acting as a Group acquire (or
has or have acquired during the twelve (12)-month period ending on

 

Page 5 of 13



--------------------------------------------------------------------------------

the date of the most recent acquisition by such Person or Persons), assets
(including tangible/real property and intangible property (such as goodwill))
from Unilife Corporation the total gross fair market value of which is more than
fifty percent (50%) of the total gross fair market value of all of the assets of
Unilife Corporation immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of Unilife
Corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

(D) The following rules of construction apply in interpreting the definition of
Change in Control:

(I) A Person means any individual, entity or group within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as
amended, other than employee benefit plans sponsored or maintained by Unilife
Corporation and by entities controlled by Unilife Corporation or an underwriter
of the capital stock of Unilife Corporation in a registered public offering.

(II) Persons will be considered to be Persons Acting as a Group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
Person owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a Group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
Persons will not be considered to be acting as a Group solely because they
purchase assets of the same corporation at the same time or purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.

(III) For purposes of this Section 6(b), fair market value shall be determined
in accordance with Code Section 409A.

(IV) A Change in Control shall not include a transfer to a related person as
described in Code section 409A or a public offering of capital stock of Unilife
Corporation.

(E) For purposes of this Section 6(b), Code section 318(a) applies to determine
stock ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §1.83-3(b) and (j)), the stock underlying the option is not treated
as owned by the individual who holds the option.

 

Page 6 of 13



--------------------------------------------------------------------------------

7. Confidential Information.

(a) Pyers acknowledges that Unilife has a valuable property interest in all
aspects of its business relationships with its customers, clients, vendors and
suppliers. In the course of Pyers’ work with Unilife, Pyers will become aware of
and familiar with secret and confidential information of Unilife relating to its
customers, clients, vendors and suppliers, and its internal business operations.
Secret and confidential information includes, but is not limited to, Unilife’s
business plans, customer lists, customer data, marketing plans, supplier and
vendor lists and cost information, software and computer programs, data
processing systems and information contained therein, financial statements,
financial data, acquisition and divestiture plans, and any other trade secrets
or confidential or proprietary information, documents, reports, plans, or data,
of or about Unilife that is not already available to the public or was known to
Pyers prior to his employment with Unilife.

(b) Pyers agrees that he will not, without the written consent of Unilife,
during the term of this agreement or thereafter, disclose or make any use of
secret and confidential information, except as may be required in the
performance of his duties under Section 2 of this agreement. Pyers agrees that,
following the termination of his employment with Unilife for any reason, he will
never use secret and confidential information to compete with Unilife in any
manner, and he will never disclose any secret and confidential information to
any other business or individual, unless such secret or confidential information
is: (i) publicly known through no breach of the provisions of this Section 7 by
either party, (ii) lawfully disclosed by a third party, or (iii) disclosed
pursuant to legal requirement or court order. In no event shall any disclosure
made to investment banking firms or private equity firms at the request of
Unilife and as part of Pyers’ duties ever be considered a violation of this
Section 7.

(c) Upon termination of this agreement, Pyers shall surrender to Unilife all
records and all paper and/or electronic copies made of those records that
pertain to any aspect of the business of Unilife, including all secret and
confidential information.

8. Agreement Not To Compete.

(a) In consideration for employment by Unilife and the benefits of this
agreement, Pyers agrees to be bound by the covenant not to compete as set forth
in Section 8 of this agreement below; provided however, this non-compete
covenant will extend for a period of two (2) years post-employment, if Pyers
resigns his employment with Unilife or if Unilife terminates Pyers’ employment
for Cause, and provided further that this non-compete covenant will extend for a
period of one (1) year post-employment if Pyers’ employment with Unilife is
terminated by Unilife for any reason, other than Cause.

(b) Pyers agrees that during the term of his employment he will not, directly or
indirectly:

(i) render services to, become employed by, be engaged as a consultant by, own,
or have a financial or other interest in (either as an individual, partner,
joint venture, owner, manager, employee, partner, officer, director, independent
contractor, or other similar role) any business that is engaged in any business
activity that is in direct competition with the activities of Unilife, as of the
date of the termination of this agreement.

(ii) induce, offer, assist, encourage, or suggest that another business or
enterprise offer employment to or enter into a consulting arrangement with any
individual who is employed by Unilife, or induce, offer, assist, encourage, or
suggest that any Unilife employee terminate his or her employment with Unilife,
or accept employment with any other business or enterprise.

 

Page 7 of 13



--------------------------------------------------------------------------------

(c) In the event that Pyers commits any breach of Section 8(b) above, Pyers
acknowledges that Unilife would suffer substantial and irreparable harm and
damages. Accordingly, Pyers hereby agrees that in such event, Unilife shall be
entitled to temporary and/or permanent injunctive relief, without the necessity
of proving damage, to enforce the provisions of this Section, all without
prejudice to any and all other remedies that Unilife may have at law or in
equity and that Unilife may elect or invoke. Pyers agrees that if any of the
provisions of this Section are or become unenforceable, the remainder hereof
shall nevertheless remain binding upon him to the fullest extent possible,
taking into consideration the purposes and spirit of this agreement. Any invalid
or unenforceable provision is to be reformed to the maximum time, geographic
and/or business limitations permitted by applicable laws, so as to be valid and
enforceable.

(d) Pyers expressly acknowledges and agrees that the restrictive covenants set
forth in Sections 7 and 8 above are absolutely necessary to protect the
legitimate business interests of Unilife, because he is employed in a position
of trust and confidence and is provided with extensive access to Unilife’s most
confidential and proprietary trade secrets, and has significant involvement in
important business relationships, which constitute the goodwill of Unilife.
Pyers further agrees and acknowledges that these restrictive covenants are
reasonable, will not restrict him from earning a livelihood following the
termination of employment, and are intended by the parties to be enforceable
following termination of employment for any reason.

(e) In the event that Unilife must bring legal action to enforce or seek a
remedy for any breach of the provisions of Sections 7 or 8 of this agreement and
Pyers is found by a court to have breached any of these provisions, Pyers agrees
to reimburse Unilife for any and all expenses, including attorneys’ fees and
court costs, incurred by it in enforcing the terms of these Sections of the
agreement.

9. General Release. As a condition of receiving the severance compensation and
benefits described in Section 6, Unilife and Pyers will execute a mutual general
release of claims (which is in a form acceptable to Unilife); provided that, to
the extent that any claim that Unilife may have against Pyers would not be
covered under the D&O insurance of Unilife, then Unilife would not release such
claim under the mutual release. Such general release would not include rights to
previously vested options or claims for any compensation or benefits earned
(including, without limitation, unused vacation), or reimbursement of expenses
incurred, through the date of termination. Such release must be agreed to,
executed and irrevocable no later than 30 days following Pyers’ termination
date.

10. Dispute Resolution. Any controversy, claim or dispute involving the parties
(or their affiliated persons) directly or indirectly concerning this agreement
shall be finally settled by binding arbitration held in Montgomery County,
Pennsylvania by one arbitrator (who is mutually acceptable to both parties as
well as licensed to practice law in the Commonwealth of Pennsylvania) in
accordance with the rules of employment arbitration then followed by the
American Arbitration Association or any successor to the functions thereof. The
arbitrator shall apply Pennsylvania law in the resolution of all controversies,
claims and disputes and shall have

 

Page 8 of 13



--------------------------------------------------------------------------------

the right and authority to determine how his or her decision or determination as
to each issue or matter in dispute may be implemented or enforced. Any decision
or award of the arbitrator shall be final and conclusive for both Pyers and
Unilife (and its affiliates), and there shall be no appeal there from other than
causes of appeal allowed by the Federal Arbitration Act. Unilife shall bear all
costs of the arbitrator in any action brought under this agreement. The
arbitrator shall have the power to award attorney’s fees and arbitration costs
to the prevailing party, if the award of attorney’s fees and litigation costs
would be permitted by a court. The parties hereto agree that any action to
compel arbitration may be brought in the appropriate Pennsylvania state or
federal court, and in connection with such action to compel, the laws of the
Commonwealth of Pennsylvania and the Federal Arbitration Act shall control.
Application may also be made to such court for confirmation of any decision or
award of the arbitrator, for an order of the enforcement and for any other
remedies, which may be necessary to effectuate such decision or award. The
parties hereto hereby consent to the jurisdiction of the arbitrator and of such
court and waive any objection to the jurisdiction of such arbitrator and court.

11. Non-waiver. A waiver of any provision of this agreement by either party
shall not prevent either party from enforcing that provision or any other
provision hereof.

12. Assignment. This agreement is personal and may not be assigned by Pyers. Any
assignment of this agreement between Unilife (or its successor) and its
affiliates (and their successors) shall not constitute a termination of Pyers’
employment hereunder. This agreement (including the Restrictive Covenants set
forth in Sections 7 and 8) shall inure to the benefit of and be binding upon any
successor to Unilife. The parties specifically understand and agree that the
non-compete provisions of Section 8 will inure to the benefit of a successor and
that Pyers will remain bound by these provisions in the event of a sale or
corporate reorganization of Unilife.

13. Severability. Each provision of this agreement is severable and distinct
from, and independent of, every other provision hereof. If one provision hereof
is declared void, the remaining provisions shall remain in effect. Any provision
of this agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Entire Agreement. This agreement contains the entire agreement of the
parties concerning the employment relationship and supersedes any prior
agreements or understandings between the parties concerning the terms and
conditions of Pyers’ employment, whether oral or written; provided, however,
that Pyers’ equity grants shall be governed by the equity grant documents;
provided further, that any stock options or other stock-based awards provided to
Pyers shall be governed by Unilife’s stock incentive plans as they are amended
from time to time, except as provided herein. The parties acknowledge, in
entering into this agreement that they have not relied upon any promise or
inducement not specifically set forth herein. Any changes to this agreement must
be in writing and signed by both parties.

15. Section 409A.

(a) This agreement is intended to comply with, or otherwise be exempt from, Code
section 409A and any regulations and Treasury guidance promulgated thereunder,
and Unilife shall be required to interpret the terms of this agreement as
necessary to comply with the requirements of Code section 409A.

 

Page 9 of 13



--------------------------------------------------------------------------------

(b) Unilife shall undertake to administer, interpret, and construe this
agreement in a manner that does not result in the imposition on Pyers of any
additional tax, penalty, or interest under Code section 409A.

(c) Unilife and Pyers agree that they will execute any and all amendments to
this agreement permitted under applicable law as they mutually agree in good
faith may be necessary to ensure compliance with the distribution provisions of
Code section 409A or as otherwise needed to ensure that this agreement complies
with that section.

(d) The preceding provisions, however, shall not be construed as a guarantee by
Unilife of any particular tax effect to Pyers under this agreement. Unilife
shall not be liable to Pyers for any payment made under this agreement that is
determined to result in an additional tax, penalty, or interest under Code
section 409A, nor for reporting in good faith any payment made under this
agreement as an amount includible in gross income under that section.

(e) For purposes of Code section 409A, the right to a series of installment
payments under this agreement shall be treated as a right to a series of
separate payments.

(f) With respect to any reimbursement of future expenses of, or any provision of
in-kind benefits to, Pyers, as specified under this agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Code section 105(b);
(ii) the reimbursement of an eligible expense shall be made no later than the
end of the year after the year in which such expense was incurred; and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit. Any tax gross-up payment shall be made by no
later than the end of the calendar year following the year in which Pyers remits
the taxes.

(g) “Termination of employment,” “resignation,” or words of similar import, as
used in this agreement means, for purposes of any payments under this agreement
that are payments of deferred compensation subject to Code section 409A, Pyers‘
“separation from service” as defined in that section.

(h) If a payment obligation under this agreement arises on account of Pyers’
separation from service while Pyers is a “specified employee” (as defined under
Code section 409A and determined in good faith by the Unilife), any payment of
“deferred compensation” (as defined under Treasury regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury regulation
sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of Pyers’ estate
following his death.

(i) To the extent that under the terms of the agreement the execution of a
general release of claims is a condition to Pyers receiving severance or other
benefits under the

 

Page 10 of 13



--------------------------------------------------------------------------------

agreement, the Company will provide Pyers with the form of release agreement
within seven days after Pyers’ separation from service. To be entitled to the
severance or other benefits, Pyers must execute and deliver to the Company the
release agreement on or before the last day of the minimum required waiver
consideration period provided under the Age Discrimination in Employment Act or
other applicable law or such other date as may be specified in the release
agreement. If Pyers timely delivers an executed release agreement to the
Company, and Pyers does not revoke the release agreement during the minimum
revocation period required under applicable law, if any, the severance or other
benefits shall be paid or commence being paid, as applicable, on or after the
date on which the release agreement becomes effective as specified in the
agreement. If, however, the period during which Pyers has discretion to execute
or revoke the release agreement straddles two calendar years, no such payment
shall be made or benefit provided earlier than the first day of the second such
calendar year, regardless of within which calendar year Pyers actually delivers
the executed release agreement to the Company. Consistent with Section 409A,
Pyers may not, directly or indirectly, designate the calendar year of payment.

16. Excise Tax on Parachute Payments. Pyers shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received hereunder, including, without limitation, any
excise tax imposed by Code section 4999. Notwithstanding the foregoing, if any
payment or distribution by Unilife to or for the benefit of Pyers, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement or the lapse or termination of any restriction on
or the vesting or exercisability of any payment or benefit, would be subject to
the excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law (such tax or taxes
are hereafter collectively referred to as the “Excise Tax”), then the aggregate
amount of such payments and benefits (each such payment or benefit, a “Payment”)
payable to Pyers shall be reduced to the aggregate amount of Payments that may
be made to Pyers without incurring an Excise Tax in accordance with the
immediately following sentence; provided that such reduction shall only be
imposed if the net after-tax benefit of the Payments retained by Pyers (after
giving effect to such reduction) is equal to or greater than the net after-tax
benefit (after giving effect to the Excise Tax) of the Payments to Pyers without
any such reduction. If the Firm (as defined below) determines that a reduction
is required by this Section 16, then such reduction shall be made in the
following order: (i) first, any future cash payments (if any) shall be reduced
(if necessary, to zero); (ii) second, any current cash payments shall be reduced
(if necessary, to zero); (iii) third, all non-cash payments (other than equity
or equity derivative related payments) shall be reduced (if necessary, to zero);
and (iv) fourth, all equity or equity derivative payments shall be reduced.

For purposes of this Section 16, “net after-tax benefit” shall mean (i) the
total of all Payments which Pyers receives or is then entitled to receive from
Unilife, less (ii) the amount of all federal, state, local and foreign income
taxes payable with respect to such Payment calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to Pyers
(based on the rate in effect for such year as set forth in the Code or other
applicable tax law as in effect at the time of the first payment of the
foregoing), less (iii) the amount of the applicable Excise Tax, if any, imposed
with respect to the Payment.

The foregoing determination shall be made by a nationally recognized human
resources consulting or accounting firm (the “Firm”) selected by Unilife and
reasonably acceptable to Pyers (which may be, but will not be required to be,
Unilife’s independent auditors). The Firm

 

Page 11 of 13



--------------------------------------------------------------------------------

shall submit its determination and detailed supporting calculations to both
Pyers and Unilife within fifteen (15) days after receipt of a notice from either
Unilife or Pyers that Pyers may receive Payments If the Firm determines that
none of the Total Payments, after taking into account any reduction required by
this Section 16, constitutes a “parachute payment” within the meaning of Code
section 280G, it will, at the same time as it makes such determination, furnish
Pyers and Unilife an opinion that Pyers has substantial authority not to report
any excise tax under Code section 4999 on his federal income tax return.

Pyers and Unilife shall each provide the Firm access to and copies of any books,
records, and documents in the possession of Pyers or Unilife, as the case may
be, reasonably requested by the Firm, and otherwise cooperate with the Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 16. The fees and expenses of the Firm
for its services in connection with the determinations and calculations
contemplated by this Section 16 shall be borne by Unilife.

17. Counterparts. This agreement may be executed on separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

18. Interpretation. The captions and headings of this agreement are not part of
the provisions hereof and shall have no force or effect.

19. Notices. Any notices, requests, demands and other communications provided
for by this agreement shall be sufficient if in writing and if hand delivered,
sent by overnight courier, or sent by registered or certified mail to Pyers at
the last address he has filed in writing with Unilife or, in the case of
Unilife, to Unilife’s CEO at Unilife’s principal executive offices.

20. Governing Law. The terms of this agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to provisions thereof regarding conflict of laws.

21. Representations and Warranties. Pyers represents and warrants to Unilife
that he is not bound by any restrictive covenants and has no prior or other
obligations or commitments of any kind that would in any way prevent, restrict,
hinder or interfere with Pyers’ acceptance of employment or the performance of
all duties and services hereunder to the fullest extent of Pyers’ ability and
knowledge, except for the duty of confidentiality owed to former employers. If
Pyers has misrepresented the representation and warranty provided herein, then
Pyers would be liable to Unilife for all damages incurred as a consequence
thereof, including attorney’s fees and costs of court.

[Remainder of the page left blank]

 

Page 12 of 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and wishing to be legally bound, the parties have executed
this agreement as of the date first above written.

 

UNILIFE CORPORATION:     Dennis P. Pyers: By:  

/s/ Alan D. Shortall

   

/s/ Dennis P. Pyers

  Alan D. Shortall       Chief Executive Officer    

 

Page 13 of 13